DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 12/17/2020 has been entered and made of record. Claims 1, 11, and 20 were amended. Claims 1-20 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a pipeline orchestration unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (US 2020/0043218) in view of Tin (US 2014/0028801) and Deng et al. (US 2016/0364830).
Regarding claim 1, Vaidyanathan teaches/suggests: A method for performing shader operations, the method comprising: 
in a first loop iteration at a base recursion depth, launching a base shader that requests a ray trace (Vaidyanathan [0154]: “In one embodiment, recursive ray tracing is initiated by an API function that commands the graphics processor to launch a set of primary shaders or access dedicated ray generation circuitry which generates primary rays and spawns ray-scene intersections;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths.”); 
in the first loop iteration, in response to the request of the ray trace, executing the ray trace (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders.”); 
Vaidyanathan does not teach/suggest:
in the first loop iteration, incrementing a current recursion depth; 
Tin, however, teaches/suggests:
in the first loop iteration, incrementing a current recursion depth (Tin [0140]: “Afterwards, the current radiance `prd.radiance` of the ray is also updated for each of the ten components, the program variable `depth` is incremented by one, and a "continuing ray" is generated that has a new random direction calculated from a function closest_hit.”); 
At the time of the effective filing, the substitution of one known element (the iterative process in Tin) for another (the recursive process in Vaidyanathan) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, for ray tracing.

Vaidyanathan as modified by Tin does not teach/suggest:
executing the ray trace to place an entry into a shader queue, wherein the entry indicates at least one shader at a next recursion level to be launched; 
in a second loop iteration at the now-incremented current recursion depth, executing the at least one shader at the next recursion level.
Deng, however, teaches/suggests place an entry into a shader queue (Deng [0035]: “The shader cache thread also can add (506) an entry for this shader to a queue for translating this shader, and can invoke a translator. Translation can be done in a separate asynchronous thread in a manner described in more detail below.”). Deng further discloses in [0005]: “While results from processing resources at run time can be stored and re-used in a form of cache, an application can use a large number of shaders and other graphics resources. Processing such resources at run time can consume significant processor and memory resources, affecting performance of the application.” At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the other shaders of Vaidyanathan to be added to a queue as taught/suggested by Deng in order for performance. As such, Vaidyanathan as modified by Tin and Deng teaches/suggests:
executing the ray trace to place an entry into a shader queue, wherein the entry indicates at least one shader at a next recursion level to be launched (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths;” Deng [0035]: “The shader cache thread also can add (506) an entry for this shader to a queue for translating this shader, and can invoke a translator. Translation can be done in a separate asynchronous thread in a manner described in more detail below.”); 
in a second loop iteration at the now-incremented current recursion depth, executing the at least one shader at the next recursion level (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths;” Tin [0140]: “The process then goes back to the step of comparing `depth` to the predetermined constant `MAX_DEPTH`.”).

Regarding claim 2, Vaidyanathan as modified by Tin and Deng teaches/suggests: The method of claim 1, wherein: 
the shader operations comprise ray tracing operations (Vaidyanathan [0154]: “In one embodiment, recursive ray tracing is initiated by an API function that commands the graphics processor to launch a set of primary shaders or access dedicated ray generation circuitry which generates primary rays and spawns ray-scene intersections.”); 
the base shader comprises a ray generation shader (Vaidyanathan [0154]: “In one embodiment, recursive ray tracing is initiated by an API function that commands the graphics processor to launch a set of primary shaders or access dedicated ray generation circuitry which generates primary rays and spawns ray-scene intersections.”); and 
the next recursion level shader comprises a trace ray operation (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths.”).

Regarding claim 3, Vaidyanathan as modified by Tin and Deng teaches/suggests: The method of claim 1, wherein the base shader specifies one or more shaders to be launched in response to the next recursion level shader (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths.”).

Regarding claim 4, Vaidyanathan as modified by Tin and Deng teaches/suggests: The method of claim 1, wherein the next recursion level shader is configured to place one or more shader entries into the shader queue at a recursion depth higher than the recursion depth of the base shader (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths;” Deng [0035]: “The shader cache thread also can add (506) an entry for this shader to a queue for translating this shader, and can invoke a translator. Translation can be done in a separate asynchronous thread in a manner described in more detail below.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Vaidyanathan as modified by Tin and Deng teaches/suggests: The method of claim 1, further comprising: 
in the second loop iteration, executing one or more shaders specified by the base shader (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths.”).

Regarding claim 6, Vaidyanathan as modified by Tin and Deng teaches/suggests: The method of claim 5, wherein executing the one or more shaders comprises 
identifying one or more shaders in a shader queue at a recursion depth equal to one plus the base recursion depth (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths;” Deng [0035]: “The shader cache thread also can add (506) an entry for this shader to a queue for translating this shader, and can invoke a translator. Translation can be done in a separate asynchronous thread in a manner described in more detail below.”); and 
executing the identified one or more shaders (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 9, Vaidyanathan as modified by Tin and Deng teaches/suggests: The method of claim 1, further comprising: 
in the second loop iteration, or a loop iteration after the second loop iteration, detecting that a shader executed at that loop iteration requested a next recursion level shader be executed (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths.”); and 
in response to the detecting, setting the current recursion depth to be the lesser of the maximum recursion depth and the current recursion depth incremented by one (Tin [0140]: “Afterwards, the current radiance `prd.radiance` of the ray is also updated for each of the ten components, the program variable `depth` is incremented by one, and a "continuing ray" is generated that has a new random direction calculated from a function closest_hit. The process then goes back to the step of comparing `depth` to the predetermined constant `MAX_DEPTH`.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 10, Vaidyanathan further teaches/suggests a remaining portion of the base shader (Vaidyanathan [0151]: “Recursion is managed by splitting a function into continuations that execute upon returning and regrouping continuations before execution for improved SIMD occupancy.”). As such, Vaidyanathan as modified by Tin and Deng teaches/suggests: The method of claim 1, wherein: 
the base shader is configured to add a shader entry to a shader queue at the base recursion depth, the shader entry corresponding to a remaining portion of the base shader (Vaidyanathan [0154]: “In one embodiment, recursive ray tracing is initiated by an API function that commands the graphics processor to launch a set of primary shaders or access dedicated ray generation circuitry which generates primary rays and spawns ray-scene intersections;” [0151]: “Recursion is managed by splitting a function into continuations that execute upon returning and regrouping continuations before execution for improved SIMD occupancy;” Deng [0035]: “The shader cache thread also can add (506) an entry for this shader to a queue for translating this shader, and can invoke a translator. Translation can be done in a separate asynchronous thread in a manner described in more detail below.”).
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 11-16 and 19 recite limitations similar in scope to those of claims 1-6 and 9, respectively, and are rejected using the same rationales. Vaidyanathan as modified by Tin and Deng further teaches/suggests a pipeline orchestration unit (Vaidyanathan [0046]: “The 3D pipeline 312 includes programmable and fixed function elements that perform various tasks within the element and/or spawn execution threads to a 3D/Media sub-system 315.”).

Claim 20 recites limitations similar in scope to those of claim 1, and is rejected using the same rationale. Vaidyanathan as modified by Tin and Deng teaches/suggests a non-transitory computer-readable medium storing instructions (Vaidyanathan [0032]: “In one embodiment the memory device 120 can operate as system memory for the system 100, to store data 122 and instructions 121 for use when the one or more processors 102 executes an application or process.”).

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (US 2020/0043218) in view of Tin (US 2014/0028801) and Deng et al. (US 2016/0364830) as applied to claims 1 and 11 above, and further in view of Hoffman et al. (US 6978271).
Regarding claim 7, Vaidyanathan as modified by Tin and Deng does not teach/suggest: The method of claim 1, further comprising: 
in the second loop iteration, or a loop iteration after the second loop iteration, detecting that no shader program executed in that loop iteration requests a next recursion level shader be executed; and 
in response to the detecting, decrementing the current recursion depth.
Hoffman, in view of Vaidyanathan, teaches/suggests:
in the second loop iteration, or a loop iteration after the second loop iteration, detecting that no shader program executed in that loop iteration requests a next recursion level shader be executed (Vaidyanathan [0154]: “This in turn spawns other shaders such as traversal, hit shaders, or miss shaders;” [0149]: “In addition, light transport is often simulated by using path tracing, where rays that are recursively spawned and traversed generate incoherent paths and variable recursion depths;” Hoffman col. 8 ll. 24-53: “While following links (child or sibling links), if the associated link is nil (not linked to a node), then the level is decremented and the current node pointer points to the next sibling node. The main loop is complete when the level is decremented to -1 (initial traversal call or traversal of the tree is complete).”); and 
in response to the detecting, decrementing the current recursion depth (Hoffman col. 8 ll. 24-53: “While following links (child or sibling links), if the associated link is nil (not linked to a node), then the level is decremented and the current node pointer points to the next sibling node.”).
At the time of the effective filing, it would have been obvious for one of ordinary skill in the art to modify the recursion depth of Vaidyanathan to be decremented as taught/suggested by Hoffman as another way to complete the main loop.

Regarding claim 8, Vaidyanathan as modified by Tin and Deng does not teach/suggest: The method of claim 1, further comprising: 
after one or more loop iterations, detecting that the current recursion depth is below a threshold; and 
ending the loop in response to the detecting.
Hoffman, however, teaches/suggests:
after one or more loop iterations, detecting that the current recursion depth is below a threshold (Hoffman col. 8 ll. 24-53: “The main loop is complete when the level is decremented to -1 (initial traversal call or traversal of the tree is complete).”); and 
ending the loop in response to the detecting (Hoffman col. 8 ll. 24-53: “The main loop is complete when the level is decremented to -1 (initial traversal call or traversal of the tree is complete).”).
The same rationale to combine as set forth in the rejection of claim 7 above is incorporated herein.

Claims 17 and 18 recite limitations similar in scope to those of claims 7 and 8, respectively, and are rejected using the same rationales.
Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding “in the first loop iteration, in response to the request of the ray trace, executing the ray trace to place an entry into a shader queue, wherein the entry indicates at least one shader at a next recursion level to be launched” are moot in view of the new grounds of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0155791 – recursion depth
US 2010/0313208 – FIFO queue
US 2019/0236749 – FIFO queue
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611